       Case 5:19-cv-03997-EJD Document 1 Filed 07/11/19 Page 1 of 26



 1 Robert V. Prongay (SBN 270796)
   Lesley F. Portnoy (SBN 304851)
 2 Pavithra Rajesh (SBN 323055)
   GLANCY PRONGAY & MURRAY LLP
 3
   1925 Century Park East, Suite 2100
 4 Los Angeles, CA 90067
   Telephone: (310) 201-9150
 5 Facsimile: (310) 201-9160
   Email: info@glancylaw.com
 6
   Matthew M. Houston
 7
   Benjamin I. Sachs-Michaels
 8 GLANCY PRONGAY & MURRAY LLP
   712 Fifth Avenue, 31st Floor
 9 New York, NY 10019
   Telephone: (212) 935-7400
10 Email: mhouston@glancylaw.com

11        bsachsmichaels@glancylaw.com

12 Attorneys for Plaintiff Thomas Mason

13                              UNITED STATES DISTRICT COURT
14                             NORTHERN DISTRICT OF CALIFORNIA
15 THOMAS MASON, Derivatively on Behalf of     Case No.
   Nominal Defendant RESTORATION
16 ROBOTICS, INC.,

17
                  Plaintiff,                   VERIFIED SHAREHOLDER
18                                             DERIVATIVE COMPLAINT
           v.
19
   RYAN RHODES, FREDERIC MOLL,
20 JEFFREY BIRD, GIL KLIMAN, CRAIG
   TAYLOR, SHELLEY THUNEN, and                 DEMAND FOR JURY TRIAL
21
   EMMETT CUNNINGHAM, JR.,
22
              Defendants,
23
        and
24

25 RESTORATION ROBOTICS, INC., a
   Delaware Corporation,
26
                Nominal Defendant.
27

28

                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
        Case 5:19-cv-03997-EJD Document 1 Filed 07/11/19 Page 2 of 26



 1          Plaintiff Thomas Mason (“Plaintiff”), by and through his undersigned attorneys, brings this

 2 derivative complaint for the benefit of nominal defendant, Restoration Robotics, Inc. (“Restoration

 3 Robotics” or the “Company”), against certain members of its Board of Directors (the “Board”) and

 4 certain of its executive officers seeking to remedy defendants’ breaches of fiduciary duties, unjust

 5 enrichment, and violations of § 14(a) of the Securities Exchange Act of 1934 (the “Exchange

 6 Act”). Plaintiff’s allegations are based upon his personal knowledge as to himself and his own

 7 acts, and upon information and belief, developed from the investigation and analysis by Plaintiff’s

 8 counsel, including a review of publicly available information, including filings by Restoration

 9 Robotics with the U.S. Securities and Exchange Commission (“SEC”), press releases, news

10 reports, analyst reports, investor conference transcripts, publicly available filings in lawsuits, and

11 matters of public record.

12 I.       NATURE AND SUMMARY OF THE ACTION
13          1.     Restoration Robotics is a medical technology company. The ARTAS System, the

14 Company’s sole product, is a robotic device that assists physicians in performing follicular unit

15 extraction surgery.

16          2.     On October 16, 2017, the Company raised approximately $23.2 million through an

17 initial public offering (the “IPO”).

18          3.     The Registration Statement and Prospectus issued in connection with the IPO

19 (collectively, the “Registration Statement”) stated that the Company’s salesforce would work

20 directly with physicians to build their hair restoration practice and increase the number of

21 procedures performed. The Registration Statement claimed that the ARTAS System was more

22 efficient and required fewer staff than traditional methods. The Registration Statement also

23 highlighted a new robotic implantation function under development by the Company which would

24 allow the ARTAS System to implant harvested hair follicles.

25          4.     However, in disclosures less than six months after the IPO, the Company revealed

26 that the number of procedures performed by physicians declined because the Company’s

27 salesforce was ineffective in generating patient leads and that the sales of systems fell as

28 physicians delayed their purchase until the new robotic implantation functionality was available.

                         VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                             1
         Case 5:19-cv-03997-EJD Document 1 Filed 07/11/19 Page 3 of 26



 1          5.      On this news, the Company’s share price fell $0.62 per share, or more than 14%, to

 2 close at $3.68 per share on May 15, 2018, on unusually heavy volume.

 3          6.      These revelations precipitated the filing of a securities class action in this District

 4 against Restoration Robotics and certain of defendants, In re Restoration Robotics, Inc. Securities

 5 Litigation, 5:18-cv-03712-EJD (the “Securities Class Action”).           The Securities Class Action

 6 asserts claims against each of defendants

 7          7.      At least half of the Company’s current Board could not disinterestedly and

 8 independently respond to a litigation demand in connection with the misleading representations in

 9 the Registration Statements because, among other things, six of the seven current directors are

10 defendants in claims pursuant to Section 11 of the Securities Act of 1933, 15 U.S.C. § 77k (the

11 “Securities Act”). Claims pursuant to Section 11 of the Securities Act do not require a showing of

12 intent or scienter. Accordingly, the six Restoration Robotics directors who are defendants in the

13 Securities Class Action face a likelihood of liability in that action, and could not disinterestedly

14 investigate whether their violations of Section 11 constituted breaches of fiduciary duties under

15 Delaware law.

16 II.      JURISDICTION AND VENUE
17          8.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 in that this

18 Complaint states a federal question: violations of Section 14(a) of the Securities Exchange Act of

19 1934. This Court has supplemental jurisdiction over the state law claims asserted herein pursuant

20 to 28 U.S.C. § 1367(a). This action is not a collusive one to confer jurisdiction on a court of the

21 United States which it would not otherwise have.

22          9.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401 because a

23 substantial portion of the transactions and wrongs complained of herein occurred in this District,

24 and the Defendants have received substantial compensation in this district by engaging in

25 numerous activities that had an effect in this District.

26

27

28

                         VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                             2
          Case 5:19-cv-03997-EJD Document 1 Filed 07/11/19 Page 4 of 26



 1 III.      PARTIES
 2 Plaintiff

 3           10.   Plaintiff Thomas Mason purchased 6,993 shares of Restoration Robotics in
 4 September 2017 and has continuously owned his stock since that date.

 5 Nominal Defendant

 6           11.   Nominal Defendant Restoration Robotics is a Delaware corporation with its

 7 principal executive offices located at 128 Baytech Drive, San Jose CA 95134. The Company’s

 8 stock trades on the NASDAQ exchange under the symbol “HAIR.”

 9 Defendants

10           12.   Defendant Ryan Rhodes (“Rhodes”) has served as director and Chief Executive
11 Officer of the Company since 2016. Rhodes signed the Registration Statement and is a defendant

12 in the Securities Class Action.

13           13.   Defendant Frederic Moll (“Moll”) has served as Chairman of the Board of directors
14 of the Company since 2002. Moll is a member of the Audit Committee. Moll signed the

15 Registration Statement and is a defendant in the Securities Class Action.

16           14.   Defendant Jeffrey Bird (“Bird”) has served as a director of the Company since
17 2005. Bird signed the Registration Statement and is a defendant in the Securities Class Action.

18           15.   Defendant Gil Kliman (“Kliman”) has served as a director of the Company since
19 2007. Kliman is a member of the Audit Committee. Kliman signed the Registration Statement

20 and is a defendant in the Securities Class Action.

21           16.   Defendant Craig Taylor (“Taylor”) has served as a director of the Company since

22 March 2017. Taylor signed the Registration Statement and is a defendant in the Securities Class

23 Action.

24           17.   Defendant Shelley Thunen (“Thunen”) has served as a director of the Company

25 since 2015. Thunen is Chair of the Audit Committee. Thunen signed the Registration Statement

26 and is a defendant in the Securities Class Action.

27

28

                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                            3
         Case 5:19-cv-03997-EJD Document 1 Filed 07/11/19 Page 5 of 26



 1          18.    Defendant Emmett Cunningham Jr. (“Cunningham”) served as a director of the

 2 Company from August 2011 to July 2018. Cunningham signed the Registration Statement and is

 3 a defendant in the Securities Class Action.

 4          19.    The defendants named in ¶¶ 12-18 are sometimes referred to hereinafter as the

 5 “Individual Defendants.”

 6 Non-Party Director

 7          20.    Keith Sullivan (“Sullivan”) has served as a director of the Company since July

 8 2018.

 9 IV.      DUTIES OF THE INDIVIDUAL DEFENDANTS
10          21.    By reason of their positions as officers, directors, and/or fiduciaries of Restoration

11 Robotics and because of their ability to control the business and corporate affairs of Restoration

12 Robotics, at all relevant times, the Individual Defendants owed Restoration Robotics and its

13 shareholders fiduciary obligations of good faith, loyalty, and candor, and were required to use

14 their utmost ability to control and manage Restoration Robotics in a fair, just, honest, and

15 equitable manner. The Individual Defendants were required to act in furtherance of the best

16 interests of Restoration Robotics and its shareholders so as to benefit all shareholders equally and

17 not in furtherance of their personal interest or benefit. Each director and officer of the Company

18 owes to Restoration Robotics and its shareholders a fiduciary duty to exercise good faith and

19 diligence in the administration of the affairs of the Company and in the use and preservation of its

20 property and assets, and the highest obligations of fair dealing.

21          22.     The Individual Defendants, because of their positions of control and authority as

22 directors and/or officers of Restoration Robotics, were able to and did, directly and/or indirectly,

23 exercise control over the wrongful acts complained of herein.           Because of their advisory,

24 executive, managerial, and directorial positions with Restoration Robotics, each of the Individual

25 Defendants had knowledge of material non-public information regarding the Company.

26          23.    To discharge their duties, the officers and directors of Restoration Robotics were

27 required to exercise reasonable and prudent supervision over the management, policies, practices

28

                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                            4
        Case 5:19-cv-03997-EJD Document 1 Filed 07/11/19 Page 6 of 26



 1 and controls of the Company. By virtue of such duties, the officers and directors of Restoration

 2 Robotics were required to, among other things:

 3                     a. Exercise good faith to ensure that the affairs of the Company were

 4                         conducted in an efficient, business-like manner so as to make it possible to

 5                         provide the highest quality performance of their business;

 6                     b. Exercise good faith to ensure that the Company was operated in a diligent,

 7                         honest, and prudent manner and complied with all applicable federal and

 8                         state laws, rules, regulations and requirements, and all contractual

 9                         obligations, including acting only within the scope of its legal authority;

10                     c. Exercise good faith to ensure that the Company’s communications with the

11                         public and with shareholders are made with due candor in a timely and

12                         complete fashion; and

13                     d. When put on notice of problems with the Company’s business practices and

14                         operations, exercise good faith in taking appropriate action to correct the

15                         misconduct and prevent its recurrence.

16 V.       SUBSTANTIVE ALLEGATIONS
17          A.     Background
18          24.    The ARTAS System, the Company’s sole product, is a robotic device that assists

19 physicians in performing follicular unit extraction surgery. It consists of the ARTAS Hair Studio

20 application, an interactive three-dimensional patient consultation tool that enables a physician to

21 create a simulated hair transplant model for use in patient consultations; patient chair; cart, which

22 includes the robotic arm; integrated vision system; artificial intelligence algorithms; and, a series

23 of proprietary end effectors, which are the devices at the end of the robotic arm, such as the

24 automated needle and punch, that interact with the patient’s scalp and hair follicles.

25          25.    In April 2011, the ARTAS System was approved by the FDA for male patients

26 diagnosed with androgenic alopecia who have black or brown straight hair.

27          26.    The Company’s revenue is comprised of: (i) systems revenue derived from the sale

28 of an ARTAS System; (ii) procedure-based revenue, as U.S. physicians must pay in advance on a

                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                            5
        Case 5:19-cv-03997-EJD Document 1 Filed 07/11/19 Page 7 of 26



 1 per follicle basis for the follicles to be harvested and on a per procedure basis for site making; and

 2 (iii) service-related fees, which are generated from post-warranty maintenance service and support

 3 contracts.

 4          27.    Regional sales managers (“RSMs”) coordinate and execute direct sales of the

 5 ARTAS Systems through marketing events and programs and by leveraging their relationships

 6 with dermatologists, plastic surgeons, and cosmetic aesthetic surgeons. At the time of the IPO, the

 7 seven RSMs had an average of eight years of experience selling aesthetic capital equipment.

 8          28.    Clinical training managers (“CTMs”) train and educate physicians on the use of the

 9 ARTAS System and how to build their hair restoration practices. CTMs provide product and

10 procedure training, and the Company considers clinical confidence in the system and the

11 procedure to be “key to adoption and utilization of the ARTAS System.” At the time of the IPO,

12 the seven CTMs had an average of twelve years of experience in training physician practices in

13 hair restoration or other aesthetic procedures and surgery.

14          29.    Practice success managers (“PSMs”) help physician customers build awareness and

15 market the procedure and increase brand awareness, including extensive training and coaching

16 regarding the patient consultation process. The Company’s “PSMs work closely with the team

17 that will manage the ARTAS business at the practice level to establish goals and develop detailed

18 strategies to achieve these goals.” At the time of the IPO, the seven PSMs had an average of ten

19 years of experience in developing hair restoration practices and aesthetics practices.

20          30.    In the United States, the Company relies on a direct salesforce of RSMs, CTMs,

21 and PSMs that sell the ARTAS System and generate procedure-based revenue by helping

22 physician customers build their hair restoration practice.

23          31.    Internationally, the Company sells ARTAS Systems to third party distributors who

24 sell, service, and support the systems for physicians. At the time of the IPO, the Company sold in

25 twenty-nine countries through twenty one independent distributors. The Company also had four

26 sales personnel directly selling in nine countries.

27          32.    In October 2017, the Company completed its initial public offering.

28

                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                            6
        Case 5:19-cv-03997-EJD Document 1 Filed 07/11/19 Page 8 of 26



 1          B.     Materially Adverse Trends that Existed at the Time of the IPO
 2                 1.      The ARTAS System Was Cost-Prohibitive
 3          33.    The Company targets non-hair restoration specialists to sell ARTAS Systems,
 4 claiming the system offered “compelling economic benefits.” However, such physicians were

 5 often dissuaded by the significant initial investment of $250,000 to $300,000, which they found to

 6 be cost-prohibitive especially when the ARTAS System was not central to their practice.

 7          34.    Moreover, physicians who made this investment were dissatisfied by the

 8 inefficiency and costs. Upon information and belief, the Company’s salesforce overstated the ease

 9 and costs associated with operating the ARTAS System. For example, the salesforce claimed that

10 the system could harvest an exceptional number of follicles per hour (i.e. 50 follicles over a 20

11 second period), but this was extrapolated from the system’s performance in optimal conditions. In

12 reality, physicians spent three to five hours for an extraction and harvesting procedure.

13 Additionally, the salesforce had claimed the system could be operated by one doctor and one nurse

14 or technician, but procedures required three to four person team to operate effectively, which

15 increased costs because physicians must hire independent contractors for $300 to $400 per

16 procedure.

17          35.    Upon information and belief, the ARTAS system was slower and less efficient than
18 the salesforce represented to physicians. Non-hair restoration specialists were required to devote

19 at least one to two full days per week for the patient consultations and procedures to recover their

20 initial investment, and hair restoration specialists opted for manual restoration procedure because

21 it is faster than the ARTAS System.

22          36.    Physicians were also dissuaded by the procedure-based costs. For each surgery,

23 physicians are required to pay $1.00 per follicle royalty to the Company such that the average

24 surgery, which requires 2,000 hair follicles, resulted in a 13% to 20% royalty. Upon information

25 and belief, physicians must charge patients $10,000 to $15,000 to cover this royalty.

26                 2.      The Company Provided Inadequate Support for Physicians
27          37.    Upon information and belief, the Company’s salesforce represented to physicians

28 that they could recoup the cost of the machine within the first year using the high volume of

                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                            7
        Case 5:19-cv-03997-EJD Document 1 Filed 07/11/19 Page 9 of 26



 1 patient leads the Company generated from its significant investment in social media and digital

 2 marketing. The salesforce even provided a formula to show the customer’s breakeven point on the

 3 initial investment using procedures on a per month basis.

 4          38.    Upon information and belief, the Company did not have the steady stream of

 5 patient leads. PSMs, who received initial leads from the corporate office, would contact them to

 6 gauge their interest, but the prospective patients often asserted that they had never “signed up” for

 7 restoration services and had not heard of the Company.

 8          39.     Upon information and belief, the Company relied on traditional methods of

 9 marketing and advertising, rather than digital marketing, but these methods failed to generate

10 patient interest and were only effective among potential patients who were already at the

11 physician’s office.

12          40.    Upon information and belief, the PSMs were assigned to various widely dispersed

13 geographic areas, which made it difficult for them to devote significant attention to physicians.

14          41.    Upon information and belief, physicians discontinued use of the system due to: (i)

15 the lack of sufficient patient leads; (ii) the increased time and expense required for each procedure;

16 and (iii) the lack of adequate training for physicians to develop the manual skills to implant

17 follicles extracted by the ARTAS System. The resulting underutilization of the ARTAS System

18 caused procedure revenue to lag further behind system revenue.

19                 3.      Product Defects Caused Customers to Discontinue Use of the ARTAS
                           System
20
            42.    Upon information and belief, the needles provided in the Company’s disposable
21
     kits damaged grafts during the extraction process. Every patient has a finite number of donor hair
22
     which is harvested by the ARTAS System during extraction, and physicians were promised yields
23
     exceeding 90%. However, the needles only yielded 50% of implantable follicles from donor hair.
24
            43.    Upon information and belief, physicians, who were required to pay in advance for
25
     the total number of extracted follicles regardless of yield, were forced to pay almost double to
26
     extract sufficient implantable follicles. Moreover, these increased costs were passed to patients.
27

28

                         VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                             8
        Case 5:19-cv-03997-EJD Document 1 Filed 07/11/19 Page 10 of 26



 1 When physicians approached the Company for a response, the Individual Defendants caused

 2 Restoration Robotics to claim that user error, rather than faulty needles, caused the low yield.

 3           44.     Upon information and belief, the ARTAS System suffered other product issues,

 4 such as software glitches and plastic components in disposable kits that were prone to failure.

 5           45.     As a result of these product issues, physicians discontinued use of the product.

 6 Upon information and belief, thirteen doctors in a single region discontinued use in 2016, which

 7 represents 6% of global system sales by year-end 2016 and more than 17% of system sales in U.S.

 8 by mid-2017.

 9           46.     Upon information and belief, Defendant Rhodes attended weekly sales meetings

10 during which he crafted a “sales pitch” for the salesforce to recite verbatim, rather than

11 reevaluating the sales strategy or addressing the patient lead and product issues.

12                   4.      Physicians Delayed Purchases of the ARTAS System in Anticipation of
                             the Robotic Implantation Functionality
13
             47.     The Company was developing a robotic implantation functionality, which was still
14
     in clinical development at the time of the IPO. The Company expected to receive FDA approval
15
     in 2017 and to offer the enhanced system in 2018.
16
             48.     Meanwhile, physicians refrained from purchasing the ARTAS System because it
17
     was unclear how the new functionality would be integrated with existing ARTAS Systems.
18
             49.     Upon information and belief, Defendant Rhodes directed the salesforce to refrain
19
     from mentioning this implantation feature during sales pitches because it would delay sales or
20
     would require the Company to promise a free upgraded device.
21
                     5.      ARTAS System Was Sold to International Distributors at a Discount
22
             50.     Upon information and belief, ARTAS Systems were sold in large bulk orders to
23
     international distributors at the end of fiscal quarters to boost the Company’s performance.
24
     Though the systems were shipped and revenue was recognized, the systems were not installed
25
     until several months later, if at all.
26

27

28

                          VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                              9
        Case 5:19-cv-03997-EJD Document 1 Filed 07/11/19 Page 11 of 26



 1          C.      The Individual Defendants Caused the Company to Issue a Materially
                    Misleading Registration Statement
 2
            51.     On October 6, 2017, the Company filed its Registration Statement for the IPO with
 3
     the SEC. The Individual Defendants signed the Registration Statement.
 4
            52.     On October 13, 2017, the Company filed its final Prospectus with the SEC and
 5
     went public. In the IPO, the Company sold 3,575,000 shares of common stock to the public at
 6
     $7.00 per share, raising $23.2 million net proceeds.
 7
            53.     According to the Registration Statement, customers were given “comprehensive
 8
     clinical training, practice-based marketing support, as well as patient leads.” Moreover, the
 9
     Registration Statement claimed that the Company “sell[s] the ARTAS System, provide[s] service
10
     and generate[s] procedure based revenue by helping [its] physician customers build their hair
11
     restoration practice, through a direct sales force in the U.S. which, as of May 31, 2017, included
12
     seven . . . RSMs, seven CTMs and seven PSMs.” Specifically, a PSM would help “build[] the
13
     physician-customer’s hair restoration practice, [including] assisting with social media and digital
14
     marketing strategies,” to increase the number of procedures performed.
15
            54.     These statements in the Registration Statement were misleading because they: (i)
16
     misrepresented assistance provided by PSMs, who were actually geographically dispersed and
17
     lacked resources to devote sufficient time to physicians; (ii) misrepresented the marketing
18
     strategies to obtain patient leads because the Company relied on traditional, less effective methods
19
     such as brochures and posters; and (iii) misrepresented the success of PSMs and the effectiveness
20
     of marketing strategies to increase the number of procedures performed because the Company
21
     lacked a steady stream of patient leads to help physicians build their practices.
22
            55.     To expand commercialization of the ARTAS System, the Registration Statement
23
     stated that the Company would “drive increased utilization of the ARTAS System by working
24
     collaboratively with [its] physician customers to increase the number of ARTAS procedures that
25
     are performed.” Specifically, the Registration Statement stated, in relevant part:
26
            In addition, we believe we can increase procedure revenues by helping physicians
27          build their practice through our marketing and training support. To achieve all of
            these goals, we intend to utilize our teams of clinical training managers, or CTMs,
28

                         VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                             10
        Case 5:19-cv-03997-EJD Document 1 Filed 07/11/19 Page 12 of 26



 1          PSMs and field service engineers to work with and to support our physician
            customers in developing profitable ARTAS practices.
 2
            56.     These statements in the Registration Statement were misleading because they
 3
     misrepresented the success of PSMs and the effectiveness of marketing strategies to increase the
 4
     number of procedures performed because the Company lacked a steady stream of patient leads to
 5
     help physicians build their practices.
 6
            57.     Regarding the role of PSMs, the Registration Statement stated, in relevant part:
 7
            Our PSMs are responsible for helping our physician customers build awareness and
 8          market the ARTAS procedure and increase ARTAS brand-awareness. Our PSMs
 9          average over ten years of experience in developing hair restoration practices and
            aesthetics practices. They form strong relationships with our customers and
10          consult on how to integrate the ARTAS System into their practices, while raising
            awareness of the procedure among potential patients. This process often begins
11          before the ARTAS System is installed at the customer site. Our PSMs work closely
            with the team that will manage the ARTAS business at the practice level to
12          establish goals and develop detailed strategies to achieve these goals. This
13          includes extensive training and coaching with respect to the patient consultation
            process. We provide easily implemented marketing tools allowing practices to
14          create individually tailored website content, direct mail advertisements, print ads
            for magazines and newspapers and brochures. In addition, PSMs consult on
15          methods to raise awareness of the ARTAS procedure through practice events,
            public relations, television, and radio advertising and other channels.
16

17          58.     These statements in the Registration Statement were misleading because they: (i)

18 misrepresented assistance provided by PSMs, who were actually geographically dispersed and

19 lacked resources to devote sufficient time to physicians; (ii) misrepresented the marketing

20 strategies to obtain patient leads because the Company relied on traditional, less effective methods

21 such as brochures and posters; and (iii) misrepresented the success of PSMs and the effectiveness

22 of marketing strategies to increase the number of procedures performed because the Company

23 lacked a steady stream of patient leads to help physicians build their practices.

24          59.     The Registration Statement claimed that the ARTAS System enables “physicians to

25 perform hair restoration procedures with fewer staff required than a traditional strip surgery or a

26 manual FUE procedure,” which generally require “between four and eight technicians.”

27

28

                         VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                             11
        Case 5:19-cv-03997-EJD Document 1 Filed 07/11/19 Page 13 of 26



 1          60.     These statements in the Registration Statement were misleading because they

 2 understated the number of staff members necessary to perform procedures using the ARTAS

 3 System.

 4          61.     Regarding the needles used to harvest hair follicles, the Registration Statement

 5 stated, in relevant part:

 6          The needle travels at approximately 2,500 mm to 3,000 mm per second when it
            contacts the skin. This provides targeted precision and a cleanly scored incision.
 7          The punch then spins at 3,000 rpm and loosens the grafts from the surrounding
            tissue. In a clinical setting, we have observed that the dissection cycle takes
 8
            between one to two seconds per graft, depending on the length of the graft. In a
 9          clinical setting, the ARTAS System has been shown to move from graft to graft at a
            rate of approximately one to three seconds, thereby enabling the ARTAS System to
10          dissect a graft every two to five seconds, or approximately 720 to over 1,800 grafts
            per hour. The ARTAS System enables the physicians to adjust dissection
11          parameters to accommodate for different types of skin, and manipulate graft
            selection algorithms based on patient needs. The ARTAS System can be
12
            programmed to dissect as many grafts as appropriate thus maximizing the use of
13          the donor area. It can also be programmed to dissect grafts with more than two
            hairs each, thereby increasing the hair yield or the number of hairs per graft.
14
     (Emphasis added.)
15
            62.     These statements in the Registration Statement were misleading because they
16
     misrepresented the efficiency and yield of the ARTAS System, as the needles suffered a defect
17
     that damaged the donor graft and lowered yield.
18
            63.     The Registration Statement also highlighted “a robotic implantation functionality in
19
     clinical development which, if cleared for marketing, will enable the ARTAS System to implant
20
     harvested hair follicles.”
21
            64.     This statement in the Registration Statement was misleading because it
22
     misrepresented that physicians would delay their purchase of the ARTAS System as they awaited
23
     the new feature.
24
            65.     According to the Registration Statement, the Company sold 89 ARTAS Systems in
25
     the U.S. and 144 internationally in the first half of fiscal 2017. Furthermore, it claimed that
26
     “[d]uring the twelve months ended December 31, 2016, we sold 32 ARTAS Systems and, during
27

28

                         VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                             12
       Case 5:19-cv-03997-EJD Document 1 Filed 07/11/19 Page 14 of 26



 1 the six months ended June 30, 2017, we sold 27 additional systems representing an aggregate

 2 installed base growth of approximately 34% from December 31, 2015, or 174 to 233 systems.”

 3         66.       These statements in the Registration Statement were misleading because system

 4 sales were overstated using discounted sales to international distributors even though the systems

 5 had not been installed.

 6         67.       According to the Registration Statement, as of December 31, 2016, the Company

 7 had sold 206 ARTAS Systems worldwide, generating $6.9 million in procedure based revenue, or

 8 $33,500 per installed system during that year.

 9         68.       These statements in the Registration Statement were misleading because they failed

10 to disclose that procedure based revenue was declining as physicians faced increased costs and

11 less efficiency in performing procedures with the ARTAS System.

12         69.       Regarding revenue trends, the Registration Statement stated:

13         We believe that revenue from procedure based fees has not grown proportionally
           with the increase in our installed base and varies from quarter-to-quarter due to
14         a number factors, including:
15
                    physician uptake causing a slow ramp-up to utilizing the ARTAS System,
16                   which is particularly evident with physicians who are new to hair
                     restoration procedures or physicians who do not operate a solely hair
17                   restoration focused practice who are commonly the profile we are targeting;

18                  capacity limitations with the current installed base of ARTAS Systems,
                     which can result in procedure based fees not growing as quickly as system
19                   sales, as high performing practitioners are limited in the number of
20                   procedures that can be performed in any given period;

21                  limited or no utilization of the ARTAS System after purchase as a result
                     of a change in physician preference or practice;
22
                    the concentration of ARTAS procedures being performed on a limited
23                   number of ARTAS Systems leading to volatility between periods if
24                   particular high volume practitioners perform a smaller number of
                     procedures in a given period which often happens during the summer
25                   period; and

26                  the number of procedures performed vary from quarter-to-quarter as the hair
                     restoration industry is characterized by seasonally lower demand during the
27                   summer period when both physicians and prospective patients take
                     vacations.
28

                         VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                             13
       Case 5:19-cv-03997-EJD Document 1 Filed 07/11/19 Page 15 of 26



 1          70.     These statements in the Registration Statement were misleading because they: (i)

 2 misrepresented all units sold as being part of the installed base even though ARTAS systems sold

 3 to third party distributors at a discount had not been installed; and (ii) attributed low utilization to

 4 physician preference rather than to the Company’s own unsuccessful marketing efforts and to

 5 product defects with the ARTAS system.

 6          D.      The Truth Begins to Emerge
 7          71.     On January 5, 2018, the Company appointed Chris Aronson as Vice President of

 8 Global Sales, replacing Brent Nixon who had been with the Company since 2012. The departure

 9 of a longtime executive overseeing international sales signaled issues facing the segment.

10          72.     On this news, the Company’s share price fell $0.75 per share, or nearly 15%, over

11 the course of six consecutive trading sessions to close at $4.41 on January 10, 2018.

12          73.     On March 5, 2018, the Company filed its annual report for the period ended

13 December 31, 2017, in which it revealed its salesforce had shrunk to four RSMs, six CTMs, and

14 five PSMs.

15          74.     On May 14, 2018, the Company announced its financial results for first quarter

16 2018 in a press release, disclosing that it only sold eight ARTAS Systems during the quarter. It

17 also reported $5.0 million revenue, compared to $5.5 million for the same period in 2017.

18          75.     The press release also revealed a shift to “a more U.S. centric strategy” which it

19 characterized as “preparation for the launch of the implantation functionality expected before the

20 end of 2018.” However, this announcement masked the decline in international sales caused by the

21 Company’s undisclosed discounted sales to distributors: the Europe and Middle East market

22 accounted for approximately 28% of total revenue in 2017, but had declined to 19% of first

23 quarter 2018 revenue.

24          76.     The same day, the Company filed its quarterly report on Form 10-Q with the SEC,

25 which reported approximately $2.4 million procedure-based revenue. The report stated: “While

26 revenue from procedure-based fees increased [year-over-year], the total number of procedures

27 performed by our customers on their patients did not increase proportionally to our revenue from

28

                         VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                             14
       Case 5:19-cv-03997-EJD Document 1 Filed 07/11/19 Page 16 of 26



 1 procedure base fees due to the timing of when we sold the procedures to our customers versus

 2 when procedures are utilized.”

 3          77.    On a conference call held May 14, 2018 to discuss these financial results, defendant

 4 Rhodes revealed a significant investment to grow its sales force that would lead to some near-term

 5 softness. He stated, in relevant part:

 6          Our U.S. team as of this call consists of seven regional sales managers to drive new
            system placements, up from four as of our last call with an expectation to further
 7          expand through the remainder of the year. We additionally have eight practice
            success managers and one practice development leader focused on driving
 8          utilization at the practice level. And last, we have six additional training managers.

 9          Additionally, we’ve also expanded our inside sales team to respond to inquiries and
            drive leads generated through various market initiatives to our customers. We are
10          continuing to add regional sales managers as this is one aspect of our plan to
            enhance our commercial infrastructure as we pivot toward a U.S. centric sales
11          strategy to best position ourselves for a sustained growth.

12          In the near-term, we expect some level of softness as we further optimize and
            expand our sales teams as the new U.S. sales reps take time to become more
13          productive.

14          78.    During the same call, defendant Rhodes also revealed “hesitancy from some of [the

15 Company’s] physician customers to purchase new systems ahead of the availability of the

16 implantation functionality.”

17          79.    On this news, the Company’s share price fell $0.62 per share, or more than 14%, to

18 close at $3.68 per share on May 15, 2018, on unusually heavy volume.

19          80.    Following the disclosures on May 14, 2018, analysts issued reports expecting these

20 trends to continue. Roth Capital Partners lowered its price target for the Company because “1Q18

21 system sales indicate[d] that buyers could be awaiting implantation” functionality and that the

22 system sales headwinds would continue into the second and third quarters of 2018. Moreover,

23 Craig-Hallum Capital Group LLC attributed the earnings miss to “a lack of tenured reps, lighter

24 than expected EMEA [Europe, Middle East, and Africa] sales, and customers holding out for the

25 implantation feature.”

26          81.    On July 30, 2018, during a conference call to discuss the Company’s second

27 quarter 2018 financial results, defendant Rhodes stated that it had benefited “from a slightly larger

28 and more tenured salesforce, although [it] continue[s] to see customer hesitancy due to the

                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                            15
        Case 5:19-cv-03997-EJD Document 1 Filed 07/11/19 Page 17 of 26



 1 anticipated availability of the ARTAS iX system with implantation functionality that was recently

 2 cleared by the FDA in March.

 3          82.     On November 5, 2018, the Company announced its financial results for third

 4 quarter 2018 in a press release, disclosing that revenue declined compared to the prior quarter to

 5 $4.8 million.

 6          83.     The same day, the Company filed its quarterly report on Form 10-Q with the SEC

 7 for the period ended September 30, 2018. Therein, the Company reported that procedure-based

 8 revenue had fallen to $1.28 million because “customers purchas[ed] bulk procedures in prior

 9 period and us[ed] them during in [sic] later quarterly periods.” Therefore, the “total number of

10 procedures has not followed the increase in [the Company’s] installed base of systems sold.” The

11 report also revealed that sales in Europe and Middle East had declined to 8% of total revenue for

12 the quarter.

13          84.     On a conference call held the same day to discuss these results, the Company’s

14 Chief Financial Officer reported that all systems sales were of the ARTAS iX. He stated: “As far

15 as system sales go, we had eleven system sales, all of which were iX Systems. Ten of the eleven

16 were in the U.S. and one was OUS.”

17          85.     On this news, Roth Capital Partners again lowered its price target to $4 per share

18 because of the 24% decline in procedure sales to $1.3 million, well below expected $2.2 million.

19 Meanwhile, Maxim Group stated that the “3Q18 revenue miss was driven by lower-than-expected

20 procedure fees with headwinds expected to continue into 4Q18” and lowered its expected revenue.

21          E.      The Individual Defendants Issued a Materially Misleading Proxy Statement to
                    Solicit Stockholder Votes
22
            86.     On April 26, 2018, while defendants were concealing that misrepresentations in
23
     the Registration Statement, defendants Rhodes, Moll, Bird, Kliman, Taylor, Thunen, and
24
     Cunningham Jr. issued a definitive proxy statement soliciting stockholder votes in advance of the
25
     Company’s annual meeting to be held June 13, 2018.         In the proxy statement, these seven
26
     defendants solicited stockholder votes in favor of two management proposals including a proposal
27
     to elect Bird and Kliman to new terms as directors.
28

                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                            16
        Case 5:19-cv-03997-EJD Document 1 Filed 07/11/19 Page 18 of 26



 1           87.    The proxy statement disclosed that the Board had determined that defendant

 2 Rhodes was not an independent director. Regarding corporate governance, the proxy statement

 3 stated:

 4           Our board of directors does not have a standing risk management committee, but
             rather administers this oversight function directly through our board of directors as
 5           a whole, as well as through various standing committees of our board of directors
             that address risks inherent in their respective areas of oversight. In particular, our
 6           board of directors is responsible for monitoring and assessing strategic risk
             exposure and our audit committee is responsible for overseeing our major financial
 7           risk exposures and the steps our management has taken to monitor and control
             these exposures.
 8
             88.    Furthermore, regarding risk oversight, the proxy statement stated:
 9
             Management discusses strategic and operational risks at regular management
10           meetings, and conducts specific strategic planning and review sessions during the
             year that include a focused discussion and analysis of the risks facing us.
11           Throughout the year, senior management reviews these risks with the board of
             directors at regular board meetings as part of management presentations that focus
12           on particular business functions, operations or strategies and presents the steps
             taken by management to mitigate or eliminate such risks.
13
             89.     The proxy statement was materially misleading because it misrepresented the
14
     Board’s actual activities with respect to risk management while soliciting votes to reelect and
15
     compensate directors who were breaching their fiduciary duties. A reasonable shareholder would
16
     have found the truth to be material when deciding whether to vote for or against these proposals.
17
             90.    On June 15, 2018, the Company filed with the SEC a Form 8-K disclosing the
18
     results from the votes on the proposals contained in the 2018 proxy statement. In particular, Bird
19
     and Kliman were reelected to terms as directors. The reelection of Bird and Kliman based on the
20
     misleading statements contained in the 2018 proxy statement and other public filings was a
21
     fundamental link in these directors’ continued breaches of fiduciary duties and the continued
22
     enrichment of defendants at the expense of the Company’s unaffiliated stockholders.
23
     VI.     DAMAGES TO THE COMPANY
24
             91.    As a direct and proximate result of the Individual Defendants’ conduct, Restoration
25
     Robotics has been seriously harmed and will continue to be. Such harm includes, but is not
26
     limited to:
27
                    a.      Legal fees incurred in connection with the Securities Class Action;
28

                         VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                             17
        Case 5:19-cv-03997-EJD Document 1 Filed 07/11/19 Page 19 of 26



 1                 b.      Any funds paid to settle the Securities Class Action; and

 2                 c.      Costs incurred from compensation and benefits paid to the defendants who

 3 have breached their duties to Restoration Robotics.

 4          92.    In addition, Restoration Robotics’s business, goodwill, and reputation with its

 5 business partners, regulators, and shareholders have been gravely impaired. The Company still

 6 has not fully admitted the nature of its false statements and the true condition of its business. The

 7 credibility and motives of management are now in serious doubt.

 8          93.    The actions complained of herein have irreparably damaged Restoration Robotics’s

 9 corporate image and goodwill. For at least the foreseeable future, Restoration Robotics will suffer

10 from what is known as the “liar’s discount,” a term applied to the stocks of companies who have

11 been implicated in illegal behavior and have misled the investing public, such that Restoration

12 Robotics’s ability to raise equity capital or debt on favorable terms in the future is now impaired.

13 VII.     DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS
14          94.    Plaintiff brings this action derivatively in the right and for the benefit of

15 Restoration Robotics to redress injuries suffered, and to be suffered, by Restoration Robotics as a

16 direct result of breaches of fiduciary duty by the Individual Defendants, unjust enrichment, and

17 violation of Section 14(a) of the Exchange Act. Restoration Robotics is named as a nominal

18 defendant solely in a derivative capacity. This is not a collusive action to confer jurisdiction on

19 this Court that it would not otherwise have.

20          95.    Plaintiff will adequately and fairly represent the interests of Restoration Robotics in

21 enforcing and prosecuting its rights.

22          96.    Plaintiff has continuously been a shareholder of Restoration Robotics at times

23 relevant to the wrongdoing complained of and is a current Restoration Robotics shareholder.

24          97.    When this action was filed, Restoration Robotics’s Board of Directors consisted of

25 seven directors: defendants Rhodes, Moll, Bird, Kliman, Taylor, and Thunen, and non-party

26 director Sullivan. Plaintiff did not make any demand on the Board to institute this action because

27 such a demand would be a futile, wasteful, and useless act, for the reasons set forth below.

28

                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                            18
       Case 5:19-cv-03997-EJD Document 1 Filed 07/11/19 Page 20 of 26



 1 Defendant Rhodes

 2          98.    At all relevant times, Rhodes was the Company’s CEO, and therefore was not
 3 independent under NASDAQ listing rules. As an employee, Rhodes derives substantially all of

 4 his income from his employment with Restoration Robotics, thus could not disinterestedly

 5 consider a demand for action that might require him to sue the directors that control his continued

 6 employment and/or his fellow members of management with whom he works on a day-to-day

 7 basis. Moreover, as CEO, Rhodes knew of the declining sales of the ARTAS System, the

 8 Company’s sole product. Also, as alleged herein, Rhodes knew that the sales pitch given to

 9 physicians overstated the patient leads provided by the Company and that the prospect of a new

10 implantation functionality delayed sales. Rhodes personally issued the misleading statements and

11 concealed the material facts described herein. As a result, Rhodes would be interested in a

12 demand regarding his own wrongdoing, and demand is futile as to him.

13 Defendants Moll, Kliman, and Thunen

14          99.    Moll, Kliman, and Thunen served as the members of the Audit Committee at all
15 relevant times. As such, they are responsible for the effectiveness of the Company’s internal

16 controls, the integrity of its financial statements, and its compliance with laws and regulations. As

17 alleged herein, the Company’s procedure based revenue is affected by the number of procedures

18 performed by physicians, which in turn is affected by the effectiveness of the ARTAS System and

19 the success of the Company’s marketing efforts to obtain patient leads. Moll, Kliman, and Thunen

20 failed to ensure the integrity of the Company’s internal controls, allowing the misleading

21 statements to be disseminated in the Company’s SEC filings and other disclosures. Thus, Moll,

22 Kliman, and Thunen breached their fiduciary duties and are not disinterested, and demand is

23 excused as to them.

24 Defendants Rhodes, Moll, Bird, Kliman, Taylor, and Thunen

25          100.   Rhodes, Moll, Bird, Kliman, Taylor, and Thunen served on the board before the

26 Company’s IPO and knew of material adverse trends impacting the Company’s sole product, the

27 ARTAS System. They signed the Registration Statement and knew that it omitted these material

28 adverse trends. As a result, Rhodes, Moll, Bird, Kliman, Taylor, and Thunen are defendants in the

                         VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                             19
        Case 5:19-cv-03997-EJD Document 1 Filed 07/11/19 Page 21 of 26



 1 Securities Class Action and face a substantial risk of liability. As such they are not disinterested,

 2 and demand is excused as to them.

 3          101.   Further, Rhodes, Moll, Bird, Kliman, Taylor, and Thunen could not disinterestedly

 4 consider a demand to action in connection with the misleading proxy statement issued in April

 5 2018. These six directors issued the proxy statement knowing that representations made in the

 6 Registration Statement, which they had signed, were misleading and did not completely disclose

 7 same prior to issuance of the proxy statement or the shareholder vote in June 2018. Had these six

 8 directors truthfully and completely revealed the misleading nature of the Registration Statement,

 9 they would not have been reelected as directors. As a result, Rhodes, Moll, Bird, Kliman, Taylor,

10 and Thunen would be interested in a demand regarding the misleading proxy statement, and

11 demand is excused as to them on that basis as well.

12                                               COUNT I
13                  Against the Individual Defendants for Breach of Fiduciary Duty
14          102.   Plaintiff incorporates by reference and realleges each and every allegation

15 contained above, as though fully set forth herein.

16          103.   Each Individual Defendant owes and owed to the Company the duty to exercise

17 candor, good faith, and loyalty in the management and administration of Restoration Robotics’s

18 business and affairs, particularly with respect to issues as fundamental as public disclosures.

19          104.   The Individual Defendants’ conduct set forth herein was due to their intentional or

20 reckless breach of the fiduciary duties they owed to the Company. The Individual Defendants

21 intentionally or recklessly breached or disregarded their fiduciary duties to protect the rights and

22 interests of Restoration Robotics.

23          105.   In breach of their fiduciary duties owed to Restoration Robotics, the Individual

24 Defendants willfully participated in and caused the Company to expend unnecessarily its corporate

25 funds, rendering them personally liable to the Company for breaching their fiduciary duties.

26          106.   In particular, the Individual Defendants knowingly or recklessly made untrue

27 statements and/or permitted the Company’s public filings, disclosures, and statements to

28 misleadingly represent the demand for its core product, ARTAS System.

                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                            20
        Case 5:19-cv-03997-EJD Document 1 Filed 07/11/19 Page 22 of 26



 1          107.    As a direct and proximate result of the Individual Defendants’ breaches of their

 2 fiduciary obligations, Restoration Robotics has sustained and continues to sustain significant

 3 damages. Including direct monetary damages, exposure to liability from securities litigation and a

 4 loss of goodwill in the capital markets. As a result of the misconduct alleged herein, defendants

 5 are liable to the Company.

 6                                               COUNT II
 7                      Against the Individual Defendants for Unjust Enrichment
 8          108.    Plaintiff incorporates by reference and realleges each and every allegation
 9 contained above, as though fully set forth herein.

10          109.    By their wrongful acts and omissions, the Individual Defendants were unjustly
11 enriched at the expense of and to the detriment of Restoration Robotics.               The Individual
12 Defendants were unjustly enriched as a result of the compensation and director remuneration they

13 received while breaching fiduciary duties owed to Restoration Robotics.

14          110.    Plaintiff, as a stockholder and representative of Restoration Robotics, seeks
15 restitution from these defendants, and each of them, and seeks an order of this Court disgorging all

16 profits, benefits, and other compensation obtained by these defendants, and each of them, from

17 their wrongful conduct and fiduciary breaches.

18          111.    Plaintiff, on behalf of Restoration Robotics, has no adequate remedy at law.
19                                               COUNT III
20   Against the Individual Defendants for Violation of Section 14 of the Securities Exchange Act
                                               of 1934
21
            112.    Plaintiff incorporates by reference and realleges each and every allegation set forth
22
     above, as though fully set forth herein.
23
            113.    Rule 14a-9, promulgated pursuant to §14(a) of the Securities Exchange Act of
24
     1934, provides that no proxy statement shall contain “any statement which, at the time and in light
25
     of the circumstances under which it is made, is false or misleading with respect to any material
26
     fact, or which omits to state any material fact necessary in order to make the statements therein not
27
     false or misleading.” 17 C.F.R. §240.14a-9. Specifically, the Company’s proxy statement filed on
28

                         VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                             21
       Case 5:19-cv-03997-EJD Document 1 Filed 07/11/19 Page 23 of 26



 1 April 30, 2018 violated §14(a) and Rule 14a-9 because it misrepresented the Board’s actual

 2 activities with respect to risk management while soliciting votes to reelect and compensate

 3 directors who were breaching their fiduciary duties, and it concealed that representations in the

 4 Registration Statement were misleading.

 5          114.   In the exercise of reasonable care, defendants should have known that the

 6 statements contained in the proxy statement were materially false and misleading.

 7          115.   The misrepresentations and omissions in the proxy statement were material to

 8 Company shareholders in voting on the proxy statement. The 2018 proxy statement solicited

 9 shareholder votes for: (i) director nominees; and (ii) ratification of the appointment of the

10 Company’s independent auditor.          The proxy statement was an essential link in the

11 accomplishment of the continuation of defendants’ continued violation of their fiduciary duties.

12          116.   The Company was damaged as a result of the defendants’ material

13 misrepresentations and omissions in the proxy statement.

14                                      PRAYER FOR RELIEF
15          WHEREFORE, Plaintiff, on behalf of Restoration Robotics, demands judgment as follows:
16          A.     Declaring that Plaintiff may maintain this action on behalf of Restoration Robotics
17 and that Plaintiff is an adequate representative of the Company;

18          B.     Against all of the defendants and in favor of the Company for the amount of
19 damages sustained by the Company as a result of the defendants’ breaches of fiduciary duties,

20 waste of corporate assets, and unjust enrichment;

21          C.     Declaring that Defendants have breached and/or aided and abetted the breach of

22 their fiduciary duties to Restoration Robotics

23          D.     Directing Restoration Robotics to take all necessary actions to reform and improve

24 its corporate governance and internal procedures to comply with applicable laws and to protect

25 Restoration Robotics and its stockholders from a repeat of the damaging events described herein,

26 including, but not limited to, putting forward for stockholder vote, resolutions for amendments to

27 the Company’s Bylaws or Articles of Incorporation and taking such other action as may be

28 necessary to place before stockholders for a vote of the following corporate governance policies:

                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                            22
        Case 5:19-cv-03997-EJD Document 1 Filed 07/11/19 Page 24 of 26



 1               1. a proposal to strengthen the Company’s controls over financial reporting;

 2               2. a proposal to strengthen the Board’s supervision of operations and develop and

 3 implement procedures for greater stockholder input into the policies and guidelines of the Board;

 4               3. a proposal to strengthen Restoration Robotics’s oversight of its disclosure

 5 procedures;

 6               4. a provision to control insider transactions; and

 7               5. a provision to permit the stockholders of Restoration Robotics to nominate at least

 8 three candidates for election to the Board;

 9          E.      Extraordinary equitable and/or injunctive relief as permitted by law, equity, and

10 state statutory provisions sued hereunder, including attaching, impounding, imposing a

11 constructive trust on, or otherwise restricting the proceeds of defendants’ trading activities or their

12 other assets so as to assure that Plaintiff on behalf of Restoration Robotics has an effective

13 remedy;

14          F.      Awarding to Restoration Robotics restitution from defendants, and each of them,

15 and ordering disgorgement of all profits, benefits, and other compensation obtained by the

16 defendants;

17          G.      Awarding to Plaintiff the costs and disbursements of the action, including

18 reasonable attorneys’ fees, accountants’ and experts’ fees, costs, and expenses; and

19          H.      Granting such other and further relief as the Court deems just and proper.

20                                            JURY DEMAND
21          Pursuant to Fed. R. Civ. P. 38(b), Plaintiff hereby demands a trial by jury.

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

                         VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                             23
      Case 5:19-cv-03997-EJD Document 1 Filed 07/11/19 Page 25 of 26



 1 DATED: July 11, 2019             GLANCY PRONGAY & MURRAY LLP

 2                                  By: Lesley F. Portnoy
 3                                  Robert V. Prongay
                                    Lesley F. Portnoy
 4                                  Pavithra Rajesh
                                    1925 Century Park East, Suite 2100
 5                                  Los Angeles, CA 90067
                                    Telephone: (310) 201-9150
 6
                                    Facsimile: (310) 201-9160
 7                                  Email: info@glancylaw.com

 8                                  GLANCY PRONGAY & MURRAY LLP
                                    Matthew M. Houston
 9                                  Benjamin I. Sachs-Michaels
                                    712 Fifth Avenue
10
                                    New York, NY 10019
11                                  Telephone: (212) 935-7400
                                    Email: mhouston@glancylaw.com
12                                         bsachsmichaels@glancylaw.com
13                                  Attorneys for Plaintiff Thomas Mason
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                   VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
                                       24
DocuSign Envelope ID: 2D4D31D8-C9C7-43F5-877F-DDEFFF70A64B
                      Case 5:19-cv-03997-EJD Document 1 Filed 07/11/19 Page 26 of 26




                                                        VERIFICATION


                I, Thomas Mason, do hereby verify that I am a holder of common stock of Restoration

        Robotics, Inc., and was a holder of such common stock at the time of the wrongs complained of in

        the foregoing Verified Shareholder Derivative Complaint (“Complaint”). I have authorized the filing

        of the Complaint. I have reviewed the Complaint. All of the averments contained in the Complaint

        regarding me are true and correct upon my personal knowledge and, with respect to the remainder of

        the averments, are true and correct to the best of my knowledge, information and belief.

                I declare under penalty of perjury that the foregoing is true and correct.




        Date: 7/10/2019                          ____________________________
                                                       Thomas Mason
